 

 

oOo wo “ HD tA FF Ww NHN

bo NM we Be! OY ON OY ON NEF Se SF SP Se Sle lh SUL SE LULUmD
maa vA 8 &e YM Se CO OBO we HIN DO HH FF HY KY KF FS

Case 2:20-cr-00167-JCM-NJK Document 66 Filed 07/23/21 Page 1 of 4

 

 

 

 

 

 

 

 

—fi —— RECEIVED
counsels en ae fLES oe RECEIVED
——FN. sg. nna SERVED ON
na = PARTIES OF RECORD
JUL 2 3 2021
Ju. 24 4uél
CLERA US MISIRICT OOUAT
L_Br: CLERY Sf 93:07 COURT
DIST? "7 8° NEVADA
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-167-J CM-NJK
Plaintiff, Preliminary Order of Forfeiture
¥.
DANIEL LEATH,
Defendant.

 

 

 

This Court finds Daniel Leath pled guilty to Count Seven of an Eight-Count
Criminal Indictment charging him in with felon in possession of a firearm in violation of 18
U.S.C.§ 922(g)(1). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea
Agreement, ECF No. _.

This Court finds Daniel Leath agreed to the forfeiture of the property set forth in the
Plea Agreement and Forfeiture Allegation Two of the Criminal Indictment. Criminal
Indictment, ECF No. 1; Change of Plea, ECF No. ._; Plea Agreement, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (6)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and Forfeiture Allegation Two of the Criminal Indictment and the offense to
which Daniel Leath pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant to 18 U.S.C.
§ 924(d)(1) with 28 U.S.C. § 2461(c):

1. a Charter Arms Undercover .38 caliber revolver, bearing serial number 717249;

 
 

 

oOo oO HN HD UH He WO NH

NM Bb NM BN HO DO BO BRD NRO RR EO RO SEO SEO Rll le
oOo vy oO tA PP WwW FH KH OF OO Wn nan wn F&F WwW Hw KF OS

 

 

Case 2:20-cr-00167-JCM-NJK Document 66 Filed 07/23/21 Page 2 of 4

2. a Ruger SR556 semiautomatic rifle, bearing serial number B5694317;

3. a NoDak Spud AK-47 style rifle, bearing serial number M006630;

4. a Remington Model 700 .308 caliber bolt-action rifle, bearing serial number

B6549250;

5. a Bushmaster Carbon-15 .223 caliber rifle, bearing serial number BK3032529;

and

6. any and all compatible ammunition
(all of which constitutes property).

This Court finds that on the government's motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2}(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Daniel Leath in the
aforementioned property are forfeited and are vested in the United States of America and.
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www. forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim, P, 32.2(b)(6)
and 21 U.S.C. § 853(n)(2). In the alternative, ifthe value of the property is less than $1,000,

the government may instead serve every person reasonably identified as a potential claimant
2

 
 

Do oo nN BO A BR BY Be

BS BM bo 8h BR ND RD RD BDO OR RR
oOo ~7T oA ww PB WwW HY KK CO DO WH DBD AH FS WwW HS YF &

 

 

Case 2:20-cr-00167-JCM-NJK Document 66 Filed 07/23/21 Page 3 of 4

in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(aXiXA).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner's alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attomey’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

f/f
f/f
ffi

 
 

co DB 4 DO OT S&F WH WN eS

NB Bb & BN RD OND BRO OB ONC OO OO RO Ree ee ae a
ao 4 DO UO Fe BD BY YF CO CO we HN OHO lUDR Uh ULUhDN GDUlUMmrEhlLUD

-

 

 

 

Case 2:20-cr-00167-JCM-NJK Document 66 Filed 07/23/21 Page 4 of 4

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel 0 of record.

DATED dit, uw , 2021,

ois C. Mallow

EXC. MAHAN
ITED STATES DISTRICT JUDGE

 

 
